     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 1 of 19


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                        No. 2:11-cr-00216 MCE KJN
12                           Respondent,
13              v.                                        FINDINGS AND RECOMMENDATIONS
14       DESHAWN A. RAY,
15                           Movant.
16

17
          I.         Introduction
18
               Movant is a federal prisoner, proceeding, without counsel,1 with a motion to vacate, set
19
     aside or correct his sentence pursuant to 28 U.S.C. § 2255. Movant challenges his 2014
20
     convictions for conspiracy to commit bank fraud (18 U.S.C. §§ 1344, 1349 [count one]), two
21
     counts of bank fraud (18 U.S.C. § 1344 [counts 2-3]), and aggravated identity theft (18 U.S.C.
22
     § 1028A(a)(1) [count 5]). He is currently serving a sentence of 145 months.
23
               In his motion, movant challenges his sentence, asserting ineffective assistance of trial
24
     counsel, as well as ineffective assistance of appellate counsel. (ECF No. 1.)
25
     //
26
     1
27    Movant is represented by counsel regarding separate requests related to a motion to vacate
     and/or reduce sentence pursuant to 18 U.S.C. § 2582(c)(1). (See ECF Nos. 378 & 422.) Those
28   motions are not the subject of these findings.
                                                     1
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 2 of 19


 1          II.      Brief Factual and Procedural Background

 2                Movant and others participated in an “account takeover” scheme, between 2008 and 2010,

 3   whereby certain bank customer accounts, at a number of different financial institutions, were

 4   identified and targeted for fraud. Movant and his coconspirators used existing unrelated accounts,

 5   or opened new customer accounts themselves, to then create joint accounts between the existing

 6   or new accounts and the targeted legitimate bank customer accounts, before transferring and

 7   subsequently withdrawing the fraudulently obtained monies, without the targeted account owners’

 8   permission or knowledge, for their own purposes.

 9                Movant was arrested following a May 12, 2011, indictment. (ECF Nos. 1 & 12.) He

10   entered not guilty pleas, was appointed counsel from the Federal Defender’s office, and was

11   thereafter released on bail after posting bond. (ECF Nos. 7-10.) In July 2011, movant retained

12   attorney Julius Engel. (ECF No. 18.)

13                Ultimately, following a second superseding indictment (ECF No. 73), jury trial

14   commenced on December 8, 2014. (ECF No. 148.) The jury reached its verdicts on December

15   11, 2014, finding movant guilty as to all counts alleged. (ECF No. 156.)

16                On February 5, 2015, attorney Engel was relieved as counsel of record and movant’s

17   request to proceed pro se was granted. (ECF No. 176.) Shortly thereafter, at movant’s request,

18   the court appointed attorney Scott Tedmon to represent movant in post-trial and sentencing

19   proceedings. (ECF Nos. 203-04.)

20                A motion for new trial was filed August 20, 2015 (ECF No. 223); the government
21   opposed the motion and movant replied (ECF Nos. 237 & 244). Following a hearing, District

22   Judge Morrison C. England, Jr. denied the motion for new trial. (ECF No. 250.)

23                On January 21, 2016, movant was sentenced to a total term of 145 months in federal

24   prison. More specifically, as to counts one, two and three, movant was sentenced to a term of 121

25   months; a consecutive term of 24 months was imposed as to count five. (ECF Nos. 260-61, 301.)

26   Thereafter, attorney Tedmon was relieved as counsel for movant pending the filing of a notice of
27   appeal. (ECF No. 260.)

28   ////
                                                           2
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 3 of 19


 1             Attorney Krista Hart was appointed to represent movant on appeal and a notice of appeal

 2   was filed on February 3, 2016. (ECF Nos. 262-63.)

 3             A stipulation and order regarding restitution was filed April 12, 2016, wherein it was

 4   agreed movant “shall be [jointly and severally] liable for restitution in the amount of

 5   $191,891.24.” (ECF No. 298.)

 6             Movant’s motion for bail pending appeal was heard and denied on March 23, 2017. (ECF

 7   Nos. 311-317.)

 8             On August 23, 2017, the Ninth Circuit Court of Appeals ordered the matter remanded for

 9   the limited purpose of the district court providing a “written or oral explanation of reasons” for its

10   denial of movant’s motion for bail pending appeal. (ECF No. 318.)

11             On August 31, 2017, Judge England filed a Statement of Reasons. (ECF No. 319.) On

12   May 24, 2018, the Ninth Circuit affirmed movant’s convictions. (ECF No. 321.)

13             Movant filed the instant motion on November 21, 2018. (ECF No. 324.) The government

14   filed its opposition on February 7, 2019 (ECF No. 328), and movant replied on February 28, 2019

15   (ECF No. 330).

16      III.      Legal Standard

17             A federal prisoner making a collateral attack against the validity of his or her conviction

18   or sentence must do so by way of a motion to vacate, set aside, or correct the sentence under 28

19   U.S.C. § 2255, filed in the court that imposed sentence. Tripati v. Henman, 843 F.2d 1160, 1162

20   (9th Cir. 1988). Under § 2255, the federal sentencing court may grant relief if it concludes that
21   the prisoner was sentenced in violation of the Constitution or laws of the United States. United

22   States v. Barron, 172 F.3d 1153, 1157 (9th Cir. 1999) (citing 28 U.S.C. § 2255). Relief is

23   warranted only where a movant has shown “a fundamental defect which inherently results in a

24   complete miscarriage of justice ….” Davis v. United States, 417 U.S. 333, 346 (1974) (quoting

25   Hill v. United States, 368 U.S. 424, 429 (1962)).

26             Where a section 2255 motion is based on alleged occurrences outside the record, no
27   hearing is required if the allegations, viewed against the record, either fail to state a claim for

28   relief or are so palpably incredible or patently frivolous as to warrant summary dismissal. Shah v.
                                                          3
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 4 of 19


 1   United States, 878 F.2d 1156, 1158 (9th Cir. 1989) (internal citations & quotations omitted).

 2   While a hearing may be required “[w]here section 2255 motions have been based on alleged

 3   occurrences outside the record,” no hearing is required if “the issue of credibility can be

 4   conclusively decided on the basis of the documentary testimony and evidence in the record.” Id.

 5   at 1160. Ultimately, “[s]ection 2255 requires only that the district court give a claim careful

 6   consideration and plenary processing, including full opportunity for presentation of the relevant

 7   facts.” Id. at 1159.

 8      IV.      Consideration of Movant’s Claims

 9            Ground One: Ineffective Assistance of Trial Counsel

10            In his first ground for relief, movant claims trial counsel provided ineffective assistance of

11   counsel during the plea bargaining stage, causing movant to “suffer an additional 51 months” in

12   custody. (ECF Nos. 324 at 9-14 & 330 at 1-5.) The government argues trial counsel did not

13   provide ineffective assistance of counsel, thus precluding relief in these proceedings. (ECF No.

14   328 at 9-12.)

15            More specifically, movant complains trial counsel failed to investigate and/or understand

16   the fact his prior driving under the influence conviction would impact any potential sentence,

17   telling movant the conviction would have no effect, and by incorrectly assessing the weight of the

18   evidence against movant.

19                   Applicable Legal Standards

20            To prevail on a claim of ineffective assistance of counsel, a petitioner must show that his
21   trial counsel’s performance “fell below an objective standard of reasonableness” and that “there is

22   a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

23   would have been different.” Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984).

24            Under the first prong of the Strickland test, a petitioner must show that counsel’s conduct

25   failed to meet an objective standard of reasonableness. Strickland, 466 U.S. at 687. There is “a

26   ‘strong presumption’ that counsel’s representation was within the ‘wide range’ of reasonable
27   professional assistance.” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466

28   U.S. at 689). Petitioner must rebut this presumption by demonstrating that his counsel’s
                                                         4
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 5 of 19


 1   performance was unreasonable under prevailing professional norms and was not the product of

 2   “sound trial strategy.” Strickland, 466 U.S. at 688-89. Judicial scrutiny of defense counsel’s

 3   performance is “highly deferential,” and thus the court must evaluate counsel’s conduct from her

 4   perspective at the time it occurred, without the benefit of hindsight. Id. at 689. “[S]trategic

 5   choices made after thorough investigation of law and facts relevant to plausible options are

 6   virtually unchallengeable.” Strickland, 466 U.S. at 690.

 7          The second prong of the Strickland test requires a petitioner to show that counsel’s

 8   conduct prejudiced him. Strickland, 466 U.S. at 691-92. Prejudice is found where “there is a

 9   reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

10   would have been different.” Id. at 694. A reasonable probability is one “sufficient to undermine

11   confidence in the outcome.” Id. at 693. “This does not require a showing that counsel’s actions

12   ‘more likely than not altered the outcome,’ but the difference between Strickland’s prejudice

13   standard and a more-probable-than-not standard is slight and matters ‘only in the rarest case.’”

14   Richter, 562 U.S. at 112 (quoting Strickland, 466 U.S. at 693). “The likelihood of a different

15   result must be substantial, not just conceivable.” Id.

16          Additionally, the United States Supreme Court has confirmed that the Sixth Amendment

17   right to counsel “extends to the plea-bargaining process.” Lafler v. Cooper, 566 U.S. 156, 162

18   (2012). In Lafler, the Supreme Court addressed the situation where ineffective advice led to the

19   rejection of a plea offer and held:

20                  In these circumstances a defendant must show that but for the
                    ineffective advice of counsel there is a reasonable probability that the
21                  plea offer would have been presented to the court (i.e., that the
                    defendant would have accepted the plea and the prosecution would
22                  not have withdrawn it in light of intervening circumstances), that the
                    court would have accepted its terms, and that the conviction or
23                  sentence, or both, under the offer's terms would have been less severe
                    than under the judgment and sentence that in fact were imposed.
24

25   Lafler, 566 U.S. at 164.

26          To prevail on such a claim, a movant must demonstrate “‘gross error on the part of
27   counsel,’” Turner v. Calderon, 281 F.3d 851, 880 (9th Cir. 2002) (quoting McMann v.

28   Richardson, 397 U.S. 759, 772 (1970)), and that the advice he received from his counsel was “so
                                                        5
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 6 of 19


 1   incorrect and so insufficient that it undermined his ability to make an intelligent decision about

 2   whether to accept the [plea] offer.’” Id. (quoting United States v. Day, 969 F.2d 39, 43 (3rd Cir.

 3   1992) (noting “that familiarity with the structure and basic content of the Guidelines...has become

 4   a necessity for counsel who seek to give effective representation”).) The relevant question is not

 5   whether “counsel’s advice [was] right or wrong, but...whether that advice was within the range of

 6   competence demanded of attorneys in criminal cases.” McMann, 397 U.S. at 771 (holding that

 7   all defendants facing felony charges are entitled to the effective assistance of competent counsel).

 8            In the context of plea negotiations, the prejudice inquiry is whether there is a “reasonable

 9   probability” that “but for counsel's bad advice the outcome of plea bargaining would have been

10   different.” Perez v. Rosario, 459 F.3d 943, 948 (9th Cir. 2006) (citing Hill v. Lockhart, 474 U.S.

11   52, 56-59 (1985)); see also Nunes v. Mueller, 350 F.3d 1045, 1054 (9th Cir. 2003) (where trial

12   counsel gave petitioner “wrong information and advice” about the plea offer, petitioner “needed

13   only to demonstrate that he had sufficient evidence for a reasonable fact finder to conclude with

14   ‘reasonable probability’ that he would have accepted the plea offer”). It “does not require

15   certainty or even a preponderance of the evidence,” but only a “reasonable probability” that the

16   result would be different. United States v. Day, 969 F.2d at 45 n.8.

17                   Analysis

18            Movant was presented plea offers in March and September of 2013. (ECF No. 237-1 at

19   ¶ 5.) He declined both offers. (ECF No. ECF No. 237-2 at ¶¶ 14-16, 18-19.) Movant contends

20   here that he declined both offers because counsel “did not investigate whether [his] DUI
21   conviction would impact his sentence,” resulting in erroneous advice as to the “range of

22   punishment” movant faced, and because counsel’s “assessment of the evidence against” movant

23   was “also wrong.” (ECF No. 324 at 11-13.)

24            An ineffective assistance of counsel claim should be denied if the petitioner fails to make

25   a sufficient showing under either of the Strickland prongs. See Strickland, 466 U.S. at 697

26   (courts may consider either prong of the test first and need not address both prongs if the
27   defendant fails on one). Here, the undersigned elects to proceed to an analysis of the prejudice

28   prong.
                                                         6
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 7 of 19


 1          Establishing Strickland prejudice requires movant to “prove there was a reasonable

 2   probability he would have accepted the offer.” Jones v. Wood, 114 F.3d 1002, 1012 (9th Cir.

 3   1997). Notably, in his reply to the government’s opposition to his motion for new trial, movant

 4   stated the following:

 5                  In his motion, Mr. Ray raised the issue of trial counsel’s ineffective
                    representation in failing to adequately advise Mr. Ray regarding the
 6                  government’s plea offer. The government opposed this issue, in part,
                    on the basis that unless Mr. Ray is now willing to accept the prior
 7                  plea offer, he cannot establish prejudice. After further consideration,
                    Mr. Ray is not willing to accept the government’s prior plea offer
 8                  even if it was extended to him. Therefore, Mr. Ray agrees that
                    prejudice cannot be established as a result of trial counsel’s failure to
 9                  adequately advise him of the government’s plea offer. As such, Mr.
                    Ray withdraws this argument from his Rule 33 motion for new trial.
10

11   (ECF No. 244 at 6.)

12          The district court’s written order denying movant’s motion for new trial, states the

13   following:

14                  Defendant contends that his legal representation was “so inadequate”
                    that his case fits within one of the exceptions to the general rule that
15                  IAC claims are better suited to habeas proceedings. Defendant
                    abandons, however, a number of his substantive arguments. More
16                  specifically, Defendant withdraws his arguments based on Trial
                    Counsel’s alleged pretrial failure to investigate or to discuss the
17                  Government’s plea offers with Defendant because he acknowledges
                    that he cannot show prejudice.
18

19   (ECF No. 255 at 6.)

20          In the pending motion, movant declares he “would have accepted the government’s
21   second plea offer” but for trial counsel’s advice (ECF No. 324 at 22) and that “[b]ased on the

22   submission presented in this proceeding, Ray respectfully moves this Honorable Court to grant

23   him relief on this claim and order the Government to reinstate its second plea offer, thereby

24   effectively amending his sentence to reflect a total term of 94 months.” (ECF No. 324 at 14).

25          Following the government’s opposition and its reference to the aforementioned, movant

26   replied that his earlier declination to state a willingness to accept the plea was due to his pursuit
27   of “a new trial under Rule 33.” (ECF No. 330 at 3.) Movant continued, asserting “the decision to

28   withdraw the claim was smart, no matter what the stated reason was. In fact, had the claim not
                                                         7
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 8 of 19


 1   been withdrawn, the court’s denial of relief would have triggered the doctrine of issue preclusion,

 2   thereby barring Ray from raising it here.” (ECF No. 330 at 4.) Movant is mistaken.

 3          The doctrine of issue preclusion would not have barred movant from raising the issue

 4   presently before the court in this proceeding. See Johnson v. Lumpkin, 769 F.2d 630, 636 & n.

 5   16 (9th Cir. 1985) (claim and issue preclusion are not available in federal habeas corpus

 6   proceedings) (citing Sanders v. United States, 373 U.S. 1, 8 (1963)). Issue preclusion would not

 7   have prevented consideration of movant’s claim in this proceeding and was not a basis for

 8   withdrawing his claim that trial counsel was ineffective for inadequately advising him regarding

 9   the consequences of his plea.

10          Movant concluded: “As evidence[d] by the record, [he] would have accepted the second

11   offer but for the misinformation given to him by his former, now disbarred, lawyer, Mr. Engel.”

12   (ECF No. 330 at 5.) But movant’s reference to “the record” is solely to his now pending motion,

13   rather than record evidence that at the time of trial or even at the time of the motion for new trial,

14   movant would have been willing to accept the government’s plea.

15          In fact, record evidence from the relevant period indicates otherwise. Mr. Engel’s

16   declaration indicates the two “discussed the pros and cons of taking the [March 2013] plea offer

17   or going to trial,” and that Engel explained to movant “that much of the case would be proven

18   with paper evidence, and that the primary element the government would not be able to prove

19   with documentary evidence would be [movant’s] scienter.” Engel explained to movant there was

20   “a chance that going to trial could result in a hung jury or an acquittal.” (ECF No. 237-2 at 3,
21   ¶ 15.) Months later, on August 31, 2013, Engel advised the government that movant “was not

22   likely to plea.” (ECF No. 237-2 at 3, ¶ 16.) When the government provided a plea offer in

23   September 2013, Engel again “explained the government’s plea offer” to movant, and on

24   September 5, 2013, movant told Engel that he would not accept the latest offer “and that he

25   maintained his innocence.” (ECF No. 237-2 at 4, ¶ 19; see also ECF No. 237-1 at 37 [Engel’s

26   email that movant “has maintained his innocence all along—his intent is to go to trial that is
27   [w]hat he told me this morning,” movant “has always insisted on his innocence” and that his

28   failure to accept a plea offer was “not a tactic”].) Following a reverse proffer meeting in late
                                                         8
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 9 of 19


 1   January 2014, wherein the government “set out the details of the government’s planned case

 2   against” movant, Engel further “explained the government’s final offer of plea terms in light of

 3   the evidence set out by the prosecutor at the reverse proffer session,” and movant “rejected the

 4   offer a second time.” (ECF No. 237-2 at 4, ¶ 20.)

 5          In the government’s March 20, 2012, correspondence to trial counsel, the following was

 6   stated: “Assuming Mr. Ray has a criminal history of “I” (I am aware of only a single DUI which

 7   will not place him into Category “II”), his guideline range for the fraud counts would be 135 to

 8   168 months in prison.” (ECF No. 237-1 at 10 [Exhibit B].) In its March 2013 plea offer, the

 9   potential maximum sentence for a plea of guilty to count one was “30 years of incarceration” and

10   that count five carried “a mandatory two year sentence” that was required to run consecutively to

11   any sentence imposed for count one. (ECF No. 237 at 21 [Exhibit C].) No reference is made to

12   any application category. In its September 2013 “best” offer, the government noted a guideline

13   range for count one of “63 to 78 months (assuming Criminal History Category I),” as well as the

14   mandatory and consecutive 24 months for count give, for a total range of “87 to 102” months.

15   (ECF No. 237-1 at 41.) As reflected in the presentence report, “a criminal history category of II”

16   applied because while movant’s only prior criminal conviction was in fact a prior driving under

17   the influence conviction from 2008, he was on probation for that offense at the time he committed

18   the instant offenses. (ECF No. 169 at 9, ¶¶ 35-38.) It is clear from the record that both the

19   government and defense counsel were operating under the assumption that movant’s criminal

20   history category was a one (I).
21          A review of movant’s motion for new trial makes no reference to trial counsel’s purported

22   failure with regard to the criminal history category and movant’s prior DUI conviction and/or his

23   having been on probation for that offense when he committed the instant offenses. Rather, it

24   argues counsel’s deficiency took the form of a failure to communicate the risk of increased

25   exposure as between accepting the best plea offer versus going to trial. (ECF No. 223 at 17-20 &

26   223-1 at 1-6 [movant’s declaration].) And, the record reveals that even after the government’s
27   “best” offer was relayed, movant was intended to go to trial absent “a more palatable deal.” (ECF

28   No. 237-1 at 37.)
                                                       9
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 10 of 19


 1           In any event, the plea offer reviewed by movant and counsel, and ultimately rejected by

 2    movant, stated the following: “The defendant understands that neither the prosecutor, defense

 3    counsel, nor the Court can make a binding prediction or promise regarding the sentence he will

 4    receive.” (ECF No. 237-1 at 17.)

 5           It can be reasonably inferred from other information in this record that movant would not

 6    have entered a plea prior to trial because he intended to finish his undergraduate degree,2 where

 7    movant was set to do so in December 2014, the same month the matter was set to be tried, and

 8    movant had been pursuing either an associate or bachelor’s degree throughout these proceedings.

 9    (See ECF No. 270 at 8 [at arraignment on 5/16/11, it was stated movant “was a full-time student”

10    “pursuing an associate of arts degree”]; ECF No. 285 at 3 [during status conference of 5/19/11:

11    discussion regarding educational pursuits and pretrial services comment that movant change

12    major]; ECF No. 275 at 3 [at status conference of 7/10/14: “My client finishes California State

13    University with his bachelor’s degree on December 11th”]; ECF No. 289 at 3 [at trial

14    confirmation of 11/6/14: “My client, he’s finishing up his schooling. December 15th is the last

15    day”] & 5 [a December 1st trial date “is helpful to his schedule as well”]; see also ECF No. 141 at

16    2 [defense motion filed 12/3/14: “Counsel is also informed and believes by his client that client

17    has a final exam December 9th. He is set to graduate California State University shortly”] & 4

18    [“It is also in the interests of all concerned that defendant be able to take his final exam to

19    complete his bachelor’s degree on December 9, 2014”].) Additionally, the record includes the

20    following information:
21                   Prior to being remanded into custody in December 2014, Ray was
                     enrolled at California State University East Bay in Hayward,
22                   California. Enrollment was verified by Ray’s pretrial services officer
                     on March 2, 2012, and again on December 26, 2012. School
23                   transcripts were received by pretrial services on April 1, 2014,
                     verifying that Ray was enrolled in his eighth quarter and had
24                   completed seven quarters between Spring 2012 and Winter 2014.
                     According to the defendant, he is one class away from earning his
25                   Bachelors of Science degree in kinesiology.
26    (ECF No. 169 at 12, italics added.)
27
      2
        Movant had been released on bond following his initial appearance of May 16, 2011, and
28    remained so until the jury returned its verdicts. (See ECF Nos. 7 & 151.)
                                                         10
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 11 of 19


 1           Pleading guilty prior to trial, even ignoring other record references to movant’s

 2    maintaining his innocence, would not have allowed for movant’s near completion of a bachelor’s

 3    degree while released on bond, where movant faced a significant period of incarceration even

 4    with the government’s best plea offer.

 5           To the degree movant argues Engel “incorrectly assessed the weight of the evidence”

 6    against him, and was therefore ineffective, his claim fares no better. Engel’s declaration states

 7    Engel “explained to [movant] that much of the case would be proven with paper evidence, and

 8    that the primary element that the government would not be able to prove with documentary

 9    evidence would be [movant]’s scienter.” (ECF No. 237-2 at 3, ¶ 15.) A review of the record

10    supports Engel’s assessment. In any event, counsel is not required to accurately predict what the

11    court might find, to give an accurate prediction of the outcome of the case, or to have “a crystal

12    ball.” Turner, 281 F.3d at 881.

13           In sum, the only indication that movant would have pled guilty to the government’s best

14    offer is movant’s self-serving statement in this proceeding. See Turner v. Calderon, 281 F.3d at

15    881 (self-serving statements alone are insufficient to establish constitutional violations because

16    otherwise “every rejection of a plea offer, viewed perhaps with more clarity in the light of an

17    unfavorable verdict, could be relitigated upon the defendant’s later claim that had his counsel

18    better advised him, he would have accepted the plea offer”). Movant has not demonstrated that

19    he would have accepted the plea, or the government’s best offer, but for counsel’s alleged

20    ineffectiveness. Lafler v. Cooper, 566 U.S. at 163; Jones v. Wood, 114 F.3d at 1012.
21           As for movant’s assertions that defense counsel was ineffective because counsel was

22    facing disciplinary proceedings and has since been disbarred (ECF No. 324 at 11), a consultation

23    of the California State Bar’s website concerning Julius Engel’s licensure status reveals he was

24    admitted to the bar in December 1988. And relevant to the time period at issue here – circa 2012

25    through the trial in December 2014 - on November 8, 2013, disciplinary charges were filed in

26    State Bar Court, case number 12-O-15773. As a result of that proceeding, on July 8, 2016, Engel
27    ////

28    ////
                                                        11
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 12 of 19


 1    was suspended for a period of six months following adjudication.3 While additional disciplinary

 2    proceedings were filed and adjudicated, resulting in further suspension periods and ultimately

 3    disbarment on May 1, 2020, those proceedings are not relevant here.4

 4    <http://members.calbar.ca.gov/fal/Licensee/Detail/137759 (accessed Mar. 23, 2021)>.

 5           Significantly, there was but a single disciplinary proceeding relevant to the time period

 6    during which Engel represented movant. And, Engel’s suspension as a result of that proceeding

 7    did not occur until some sixteen months after Engel’s representation of movant has already

 8    concluded. During the entire time period Engel represented movant, his license to practice law

 9    was active and no suspension had been imposed.

10           Thus, Mr. Engel was not disbarred or suspended at the time he represented movant. And,

11    even if he had been, this fact alone would not constitute ineffective assistance of counsel. See

12    United States v. Ross, 338 F.3d 1054, 1055 (9th Cir. 2003) (stating that a lawyer suspended or

13    disbarred during trial is not per se ineffective); United States v. Hoffman, 733 F.2d 596, 600-01

14    (9th Cir. 1984) (rejecting a per se rule that representation by a lawyer suspended from practice by

15    a state bar automatically amounts to ineffective assistance); see also Kook v. Cate, 2013 WL

16    4041363, at *7 (C.D. Cal. June 14, 2013) (“To show a Sixth Amendment violation by a lawyer

17    suspended from the practice of law during criminal proceedings, Petitioner must identify ‘actual

18    errors and omissions by counsel that a conscientious advocate would not have made, and show

19    that [he] suffered prejudice from those errors,’ under the standards set forth in Strickland....”)

20    (citation & internal quotations omitted).
21           As discussed above, movant has not demonstrated that his counsel provided ineffective

22    assistance. Even assuming Engel’s performance was deficient, movant has not met his burden on

23
      3
       The matters adjudicated involved allegations of Engel’s commingling funds in a client trust
24    account, failure to perform legal services with competence and failure to return unearned fees in a
      bankruptcy proceeding, a failure to notify client in a separate bankruptcy proceeding, and
25    acceptance of attorney fees from a third party without the client’s written consent in two separate
26    criminal matters.
      4
27      State Bar Court case number 14-O-3742 was initiated November 2, 2015, and concerned
      discipline arising from Engel’s handling of a bankruptcy matter, and his failure to report a civil
28    judgment entered against him related to his handling of a separate bankruptcy matter.
                                                       12
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 13 of 19


 1    Strickland’s prejudice prong. It is not enough “’to show that the errors had some conceivable

 2    effect on the outcome of the proceeding.’” Richter, 562 U.S. at 104 (citing Strickland). At

 3    bottom, movant has not shown “a fundamental defect which inherently results in a complete

 4    miscarriage of justice ….” Davis, 417 U.S. at 346. As a result, the undersigned recommends

 5    movant’s claim be denied.

 6           Ground Two: Ineffective Assistance of Appellate Counsel

 7           In his second ground for relief, movant argues appellate counsel provided ineffective

 8    assistance of counsel by failing to argue that the district court erred in failing to address attorney

 9    Tedmon’s objection to the perjury enhancement applied at sentencing. (ECF Nos. 324 at 15-18 &

10    330 at 6-11.) The government contends appellate counsel was not ineffective, barring movant’s

11    relief in these proceedings. (ECF No. 328 at 9, 12-17.)

12                   Applicable Legal Standards

13           A habeas claim alleging appellate counsel was ineffective is evaluated under Strickland.

14    See Williams v. Taylor, 529 U.S. 362, 390-91 (2000). Again, to establish ineffective assistance

15    of counsel, petitioner must prove: (1) counsel's representation fell below an objective standard of

16    reasonableness under prevailing professional norms, and (2) there is a reasonable probability that,

17    but for counsel's errors, the result of the proceeding would have been different. Strickland, 466

18    U.S. at 687-94, 697. As the high court has observed, appellate counsel performs properly and

19    competently when he or she exercises discretion and presents only the strongest claims instead of

20    every conceivable claim. Jones v. Barnes, 463 U.S. 745, 752 (1983); Smith v. Murray, 477 U.S.
21    527, 536 (1986). “Effective appellate counsel should not raise every nonfrivolous argument on

22    appeal, but rather only those arguments most likely to succeed.” Davila v. Davis, 137 S.Ct. 2058,

23    2067 (2017). “In many instances, appellate counsel will fail to raise an issue because she foresees

24    little or no likelihood of success on that issue; indeed, the weeding out of weaker issues is widely

25    recognized as one of the hallmarks of effective appellate advocacy.” Miller v. Keeney, 882 F.2d

26    1428, 1434 (9th Cir. 1989). The relevant inquiry is not what counsel could have done; rather, it is
27    whether the choices made by counsel were reasonable. Babbitt v. Calderon, 151 F.3d 1170, 1173

28    (9th Cir. 1998). Even if petitioner could demonstrate his appellate attorney acted unreasonably,
                                                         13
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 14 of 19


 1    he must still show prejudice. Smith v. Robbins, 528 U.S. 259, 285-86 (2000). “That is, he must

 2    show a reasonable probability that, but for his counsel's unreasonable failure to [argue the district

 3    court failed to make express findings regarding the obstruction of justice enhancement imposed at

 4    sentencing], he would have prevailed on his appeal.” Robbins, at 285-286 (citing Strickland, 466

 5    U.S. at 694).

 6                    Analysis

 7           In the draft Presentence Investigation Report (PSR) dated January 29, 2015, at page 7,

 8    paragraph 15, a two-level increase was included, under the heading Adjustment for Obstruction of

 9    Justice, and read as follows:

10                    During the trial, Ray, took the stand to testify. According to
                      transcripts, the defendant was asked about his knowledge of the fraud
11                    he was involved in. Ray testified he thought the business he was
                      involved in with Thomas was legitimate. In addition to denying
12                    knowledge of the bank fraud, Ray was asked about his intention of
                      stealing money from any individuals, stealing anyone’s identity, and
13                    if he had ever used anyone else’s identification for the purpose of
                      committing bank fraud. The defendant answered each of these
14                    questions in the negative. Since the jury found Ray guilty on all
                      counts, it appears they found his testimony not credible and/or
15                    untruthful. Given that Ray was under oath, it would appear he
                      committed perjury when answering these questions untruthfully.
16                    Therefore, pursuant to USSG §3C1.1, and USSG §3C1.1. comment.
                      (n.4(F)), a two-level increase will be applied for obstructing the
17                    administration of justice.
18    (ECF No. 169 at 7 [see also at 8, ¶ 25].) During the period following the guilty verdicts wherein

19    movant represented himself, on March 6, 2015, he filed pro se objections to the PSR. (ECF No.

20    191.) In response to the two-level increase for obstruction of justice in particular, movant wrote
21    “The jury found me guilty because of ‘IAC.’ (Ineffective Assistance of Counsel)” and “I object! I

22    told the truth.” (ECF No. 191 at 2-3.) He signed his objections under penalty of perjury. (ECF

23    No. 1919 at 3.) The final PSR was filed March 12, 2015. (ECF No. 192.) The paragraphs at

24    issue remained unchanged from the draft version. (ECF No. 192 at 7 [¶15] & 8 [¶25].)

25           Attorney Tedmon was then substituted in as movant’s counsel in April 2015 (ECF No.

26    204) and filed objections to the PSR on January 7, 2016 (ECF No. 253). Relevant here, these
27    objections included the following:

28    ////
                                                        14
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 15 of 19


 1                  OBJECTION RE: PAGE 8, PARAGRAPH 25: Pursuant to USSG
                    §3C1.1, the PSR recommends a 2-level increase for obstruction of
 2                  justice based on the fact Mr. Ray testified in his own defense and was
                    convicted. While it is true the jury did not find Mr. Ray’s testimony
 3                  credible as he was convicted, Mr. Ray contends he did not wilfully
                    obstruct justice during his testimony and requests the Court strike
 4                  this 2-level increase.

 5    (ECF No. 253 at 3.) A Sentencing Memorandum was filed one week later addressing the seven

 6    factors to be considered pursuant to 18 U.S.C. § 3553(a). (ECF No. 257.) In its Sentencing

 7    Memorandum, the government argued the two-level increase for obstruction of justice applied

 8    because movant “committed perjury at trial by testifying falsely that he did not know the account

 9    takeover scheme was fraud.” (ECF No. 258 at 5.) Moreover, the government argued:

10                  Ray’s defense at trial was that he lacked the intent to defraud. When
                    he testified, Ray’s story was that he was a naïve and unwitting
11                  participant in the account takeover scheme. He told the jury that he
                    participated in the scheme, believing it was “legitimate” and
12                  designed to obtain money for his record label. Ray’s falsehood
                    included the following:
13
                              • He was not aware that the scheme in which he participated
14                            was fraud. ECF No. 165 at 86:23-25, 88:14-22, 93:14-21,
                              123:2-5, 131:11-12.
15
                              • He did not intend to cheat anyone out of money. Id. at 95:21-
16                            23.

17                            • He did not receive any of the proceeds of the account
                              takeover scheme. Id. at 120:24-121:1.
18
                              • He believed the fraudulent transactions and withdrawals
19                            were part of an elaborate investment strategy that Thomas
                              devised to obtain money from unidentified investors to
20                            finance Ray’s record label, DNA Records. Id. at 73:15-17,
                              75:3-16, 79:2-10, 91:21-22, 94:11-14, 113:5-20.
21
                    Ray’s story was a lie. His account was directly contradicted by the
22                  testimony of Thomas (ECF No. 211 at 154:13-155:6), Easterwood
                    (ECF No. 165 at 53:13-54:1), and the runners that Ray recruited and
23                  managed, Hill (id. at 46:8-11), and Melena (id. at 56:7-19), all of
                    whom acknowledged that the fraudulent nature of the scheme was
24                  readily apparent. To reach a guilty verdict on the charged counts, the
                    jury had to reject Ray’s testimony concerning his knowledge of the
25                  fraudulent nature of the scheme and his intent to defraud. The Court
                    should similarly find that Ray testified falsely, and apply the 2-level
26                  enhancement for obstruction of justice.
27    (ECF No. 258 at 5-6.)

28       During the sentencing hearing on January 21, 2016, the district judge stated he had “read and
                                                         15
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 16 of 19


 1    considered” the PSR dated March 12, 2015 (ECF No. 291 at 2) and had also reviewed the

 2    “written objections” and responses to the PSR (ECF No. 291 at 3). The district judge thereafter

 3    indicated: “the Court will adopt the statements of material fact, sentencing classification,

 4    advisory guideline ranges and policy statements and determine them to be true and correct,” and

 5    noted the “obstruction of justice plus two” increase. (ECF No. 291 at 3.) The court also

 6    acknowledged it had read the sentencing memoranda. (ECF No. 291 at 4-5.) Counsel for movant

 7    and the government addressed the court before movant exercised his right of allocution. (ECF

 8    No. 291 at 5-8.) The court thereafter stated:

 9                   Just sitting here listening today, it’s very clear, Mr. Ray, that you are
                     an intelligent man. You have a lot going for you.
10
                     Unfortunately, you took that intelligence and everything that you had
11                   going for you and went off onto this scheme to commit bank fraud in
                     conjunction with another individual, and you were, of course, quite
12                   successful at it. Then once you were caught, you decided to - - and,
                     again, there is nothing wrong with exercising your constitutional
13                   rights to have a jury trial - - but rather than accept responsibility early
                     you decided to do that.
14
                     And once you have a jury trial, that gives the Court, as well as the
15                   jury, the opportunity to observe you, and watch you, and listen to
                     you. And it was clear from this Court’s perspective that what was
16                   being said here on the witness stand was not always completely
                     truthful, and that there were times that you were trying to weave a
17                   certain story to try to make yourself look better. And it wasn’t
                     something that I would consider anything that I would want to give
18                   you a break for.
19    (ECF No. 291 at 8-9.)

20           When imposing a sentencing enhancement for obstruction of justice, the district court must
21    make express findings that defendant’s testimony was false, material and willful. United States v.

22    Castro-Ponce, 770 F.3d 819, 822 (9th Cir. 2014). And, a district court may not adopt the findings

23    of the PSR in lieu of making explicit factual findings on the elements of perjury for the obstruction

24    of justice enhancement. United States v. Herrera-Rivera, 832 F.3d 1166, 1175 (9th Cir. 2016).

25           In movant’s case, the district judge referenced the PSR,5 which addresses the falsity,

26
27    5
        Movant takes exception to the PSR’s use of the phrase “it appears he committed perjury.” But
      viewed in context, the language refers to the fact the court is tasked with making such a finding
28    rather than the probation officer.
                                                        16
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 17 of 19


 1    materiality and willful elements by virtue of its references to movant’s trial testimony denying

 2    any knowledge of the fraudulent scheme, as well as movant’s denial of any intent to steal money

 3    or another individual’s identity. Attorney Tedmon’s written objections regarding this issue,

 4    which the district judge also acknowledged and considered, contended movant “did not wilfully

 5    obstruct justice.” The government’s sentencing memorandum laid out movant’s falsehoods,

 6    specifically citing to movant’s testimony addressing its materiality and falsity by noting movant’s

 7    “story” told while testifying was “a lie.” Then the district judge stated movant’s testimony at trial

 8    was “not always completely truthful, and that there were times that [movant was] trying to weave

 9    a certain story to try to make [himself] look better.”

10           Taken altogether, the undersigned finds the district court’s adoption of the PSR, the

11    written objections and memoranda considered, and the district judge’s statements on the record at

12    the time of sentencing, accord with the required findings of United States v. Castro-Ponce, 770

13    F.3d at 822. United States v. Thomsen, 830 F.3d 1049, 1074 (9th Cir. 2016) (district court

14    addressed elements of perjury, including falsity, intent, and materiality, in applying obstruction of

15    justice sentencing enhancement to defendant's sentence for various crimes related to tax fraud

16    scheme, and thus court did not erroneously apply enhancement, where court recognized falsity of

17    defendant's testimony, court's findings encompassed intent to provide false testimony when it

18    recognized that defendant gave false testimony in an attempt to exonerate himself, and court's

19    findings encompassed materiality element when it found that the false testimony was intended to

20    suggest that defendant was not person who committed the offenses); United States v. Taylor, 749
21    F.3d 842, 846-848 (9th Cir. 2014); see also United States v. Cuenca, 692 Fed.Appx.[6] 857, 858-

22    859 (9th Cir. 2017) (“Though the district court did not discuss each element of the obstruction of

23    justice enhancement on the record, its adoption of the findings in the PSR regarding falsity,

24    materiality, and willfulness were sufficient for the purposes of Castro-Ponce”).

25           Because a review of the record reveals the district judge complied with the requirements

26
      6
27     Pursuant to Ninth Circuit Local Rule 36-3, unpublished dispositions issued on or after January
      1, 2007, may be cited to the courts of the Ninth Circuit in accordance with Fed. R.App. P. 32.1
28    but are not precedent.
                                                        17
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 18 of 19


 1    of Castro-Ponce before enhancing movant’s sentence for obstruction of justice, appellate counsel

 2    was not deficient for failing to raise this issue on appeal. Davila v. Davis, 137 S.Ct. at 2067;

 3    Babbitt v. Calderon, 151 F.3d at 1173; Miller v. Keeney, 882 F.2d at 1434. And for those same

 4    reasons, there is no reasonable probability that, had appellate counsel so argued, movant would

 5    have prevailed on his appeal. Smith v. Robbins, 528 U.S. at 285-286; Strickland, 466 U.S. at

 6    694.

 7                For the reasons described above, movant is not entitled to relief on his claim of ineffective

 8    assistance of appellate counsel. Movant has not shown “a fundamental defect which inherently

 9    results in a complete miscarriage of justice ….” Davis, 417 U.S. at 346. Therefore, the

10    undersigned recommends movant’s claim be denied.

11           V.      Conclusion

12                IT IS HEREBY RECOMMENDED that:

13                1. Movant’s November 21, 2018 motion to vacate, set aside, or correct his sentence

14    pursuant to 28 U.S.C. § 2255 be denied; and

15                2. The Clerk of the Court be directed to close the companion civil case No. 2:18-cv-

16    03703 MCE KJN.

17                These findings and recommendations are submitted to the United States District Judge

18    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

19    after being served with these findings and recommendations, any party may file written

20    objections with the court and serve a copy on all parties. Such a document should be captioned
21    “Objections to Magistrate Judge’s Findings and Recommendations.” If movant files objections,

22    he shall also address whether a certificate of appealability should issue and, if so, why and as to

23    which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

24    applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

25    § 2253(c)(3). Any response to the objections shall be served and filed within fourteen days after

26    service of the objections. The parties are advised that failure to file objections within the
27    ////

28    ////
                                                            18
     Case 2:11-cr-00216-MCE-KJN Document 430 Filed 04/01/21 Page 19 of 19


 1    specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2    F.2d 1153 (9th Cir. 1991).

 3    Dated: March 31, 2021

 4

 5

 6
      /ray0216.257
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       19
